Citation Nr: 1106051	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  03-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a thoracic spine 
disorder.

3. Entitlement to service connection for a cervical spine 
disorder.

4. Entitlement to service connection for a psychiatric disorder 
claimed as secondary to the spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

The appeal as to the spine disorder(s) arose from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a claim for service connection 
for lumbar, thoracic, and cervical spine conditions.  The appeal 
as to the psychiatric disorder arose from a June 2002 rating 
decision which denied the claim.

In September 2005, a Board of Veterans' Appeals (Board) hearing 
was held before the undersigned Veterans Law Judge, sitting at 
St. Petersburg, Florida, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.

In a February 2006 decision, the Board of Veterans' Appeals 
(Board) denied the claims on appeal.  The Veteran appealed that 
determination to the United States Court of Appeals for Veterans 
Claims (Court).  While the claims were pending at the Court, the 
appellant and the Secretary for VA (the parties) filed a joint 
motion for remand.  In July 2007, the Court granted the parties' 
joint motion for remand.

In August 2008, the Board, in turn, remanded the claims back to 
the RO for additional development of the record, pursuant to the 
directives set forth in the joint motion.  After completion of 
the requested development, the case was returned to the Board for 
appellate disposition.  The RO substantially complied with the 
directives set forth in the Board's August 2008 remand orders and 
no further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).   


FINDINGS OF FACT

1.  A lumbar spine disorder, a thoracic spine disorder, and a 
cervical spine disorder are not attributable to the Veteran's 
period of service.

2.  A psychiatric disorder is not attributable to the Veteran's 
period of service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, a thoracic spine disorder, and a 
cervical spine disorder were not incurred in or aggravated by the 
Veteran's active military service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A psychiatric disorder was not incurred in or aggravated by 
the Veteran's active military service and is not attributable to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In letters dated in July 2001 and March 2002, and in a post-
adjudicatory letter from June 2003, VA notified the Veteran of 
the basic elements of service-connected claims and informed him 
that, if he provides information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the records 
from the sources identified.  The letters also informed him that 
he ultimately is responsible for substantiating his claim even 
though the law requires VA assistance in claim substantiation, 
and that he can submit relevant evidence on his own.  In essence, 
the notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  In a 
subsequent letter sent to the Veteran in February 2005, the 
Veteran was requested to submit any evidence in his possession 
that pertained to his claim, and he was once again provided with 
a list of evidence that the VA had in its possession that 
pertained to his claim, and what evidence was necessary to 
substantiate a claim of service connection.  

Although these notifications did not specifically advise the 
Veteran of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be assigned 
as the claims for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical examinations 
when appropriate, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  In response to the 
directives set forth in the parties' joint motion for remand, the 
RO attempted to obtain outstanding medical records identified by 
the Veteran in support of his claims.  Specifically, the RO 
contacted the VA Medical Center in Manhattan, New York to request 
all medical records from 1979 through 1982 pertaining to the 
Veteran's claimed treatment at that facility.  In response to 
that request, the VA Medical Center in New York replied that 
there were no records [pertaining to the Veteran] on file at that 
facility, either in the computer system or in the records room, 
and no indication was found that records were shipped for storage 
off-site.  In an April 2009 memorandum, the RO made a formal 
finding that medical treatment records from the VA Medical Center 
in Manhattan, New York were unavailable for review.  

The joint motion also directed that, with proper authorization 
from the Veteran, the RO should obtain records from the Veteran's 
chiropractor, Dr. Barry Silverstein, as well as an unnamed 
neurologist who was mentioned by the Veteran at his Board hearing 
in September 2005.  In response, the RO sent a letter to the 
Veteran in February 2009 requesting that he provide the complete 
names, addresses, phone numbers (if known) and dates of treatment 
of any VA and non-VA healthcare providers, and in particular for 
chiropractor Barry Silverstein and the unnamed neurologist 
referred to at the 2005 Board hearing.  The Veteran did not 
respond to that request.  Without cooperation from the Veteran, 
the RO was unable to satisfy this request.  That notwithstanding, 
the record does, in fact, already include private treatment 
records from Dr. Silverstein dated from April 2001, and records 
from a private neurologist, Dr. Steven Gelbard, dating from May 
2001.  Thus, it appears that the private records to which the 
Veteran referred at his personal hearing have likely already been 
associated with the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

The appellant contends that he has a lumbar spine disorder, a 
thoracic spine disorder, and a cervical spine disorder which 
began in service.  He also asserts that service connection is 
warranted for anxiety and depression because his psychiatric 
problems are due to his spine disorders.

Based on a review of the entire evidence of record, the 
preponderance of the evidence is against a finding that the 
Veteran's current spine disorders are related to service.  
Likewise, the preponderance of the evidence is against a finding 
that the Veteran's psychiatric condition is due to a service-
connected disorder.

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during service 
or that the disease or disorder is otherwise attributable to 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also 
be granted for disease or disability which is diagnosed after 
discharge from service, when all of the evidence establishes that 
such disease or disability was incurred during service.  38 
C.F.R. § 3.303(d).  To establish entitlement to service 
connection on a secondary basis, there must be competent medical 
evidence of record establishing that a current disability is 
proximately due to or the result of a service-connected 
disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Regarding the orthopedic claims referable to the spine, the 
medical evidence of record fails to establish that the Veteran's 
current spine disorders are related to his active service.  The 
service treatment records are silent as to complaints referable 
to the upper or mid back.  The service treatment records do 
include several medical records dated in September 1977 
confirming that the Veteran reported a three month history of 
back pain without history of trauma.  The assessments included 
low back pain, low back strain, and chronic low back strain.  The 
Veteran was treated with Parafon forte, physical therapy, and a 
bed board.  X-rays were normal, as was physical examination, with 
the exception of slight tenderness in the lumbar area.  The 
remainder of the service treatment records, from October 1977 to 
April 1979, are silent for spine complaints, treatment, or 
diagnosis referable to the spine.  

Thus, there is no in-service evidence referable to the cervical 
or thoracic spine, and the in-service evidence referable to the 
lumbar spine indicates no trauma and complaints that were treated 
for only a short time in service.

No relevant medical records are available from the end of the 
Veteran's period of service in 1979 until approximately 20 years 
later.  During this time, the Veteran reported that he was 
treated from 1979 to 1982 at a VA medical facility in New York 
City; however, that VA office has responded to multiple requests 
for records indicating that a search of files revealed no record 
of treatment or hospitalization.  In addition, the Veteran 
testified before RO personnel in October 2003 that he saw a 
private physician for back complaints from 1982 or 1989 until 
1995; however, he also reported that that physician indicated 
that the records were no longer available.  The veteran also 
reported during the October 2003 hearing that he received no 
treatment for his back from 1995 to 1998.

Private medical records, as well as the Veteran's personal 
hearing testimony, reveal that the Veteran sustained a neck and 
back injury on August 18, 1999, after repetitively lifting 50 to 
60 pounds.  An April 2001 private medical record noted this 
history as well as the Veteran's report of lower back problems in 
service which he claimed never resolved.  Following review of X-
ray and MRI reports, the private examination report diagnosed 
cervical musculoligaments injury with loss of normal cervical 
spinal lordosis; cervical neuralgia; bulging discs and a disc 
herniation in the thoracic spine; and disc herniation in the 
lumbar spine.  

In contrast to the April 2001 report noting that the Veteran had 
lower back problems in service that never resolved, is a May 2001 
examination report prepared by Dr. Gelbard noting that the 
Veteran specifically denied having any problems with his neck, 
back or shoulder prior to the back/neck/shoulder injury on August 
18, 1999.  Dr. Gelbard's May 2001 report also notes that prior to 
the injury in August 1999 the Veteran worked loading bags on a 
platform 10-12 hours a day and that he had to move sacks of mail 
that weighed from 30-60 pounds each; and, that he was loading 
some sacks of mail on August 18, 1999 when he felt a sharp 
burning pain in his neck, right shoulder and back; he felt his 
right arm snap and he fell to the ground.  

More recent VA and private treatment records, including a 
February and March 2008 private pain center reports establish 
that the Veteran has current disabilities of cervicalgia, 
cervical herniated nucleus pulposus, and low back pain.

Given the service treatment records documented complaints of low 
back pain in service for three months duration, the Veteran's 
currently diagnosed spine disabilities, and his reported history 
of continuity of symptoms since service, the Veteran was afforded 
a VA compensation and pension examination in May 2009.  The 
examiner was not provided with the claims file, but did record 
the Veteran's self-reported history regarding the development of 
lower back pain in service as a result of heavy lifting.  The 
examiner reported the Veteran's current disabilities and noted 
the effects of these disabilities on his activities of daily 
living, but she did not provide an opinion as to the etiology of 
the current spine disorders.  As such, the Veteran was reexamined 
in January 2010.  Unfortunately, the claims file was once again 
not provided to the examiner for review in conjunction with the 
examination, and thus she was unable to provide a medical opinion 
as to the likely etiology of the current back disabilities.  

The RO subsequently forwarded the claims file to the examiner for 
review in August 2010, and requested that the examiner prepare an 
addendum to the prior examination report(s) including a medical 
opinion as to the likely etiology of the current spine 
disabilities.  The examiner reiterated that the Veteran's current 
disabilities included mild lumbar spondylosis, mild thoraxic 
dextroscoliosis and cervical spondylosis.  The examiner also 
opined that these disabilities were less likely as not (less than 
a 50/50 probability) caused by or a result of service.  The 
examiner reasoned that the Veteran's in-service treatment for low 
back pain in 1977 did not result in a chronically diagnosed 
disability; x-rays were negative.  Additionally, there was no 
evidence of a cervical or thoracic condition during service.  
Furthermore, the examiner noted that there was no continuity of 
care until 1999, approximately 20 years after the initial in-
service complaints of low back pain; and the treatment in 1999 
coincided with the cervical spine injury he sustained at that 
time.  

The only evidence of record in favor of the Veteran's claim is 
his own self-reported history of continuity of symptoms as well 
as lay statements from the Veteran's mother and spouse noting the 
Veteran's reports of continuity of symptoms since service.  In a 
June 2008 statement, the Veteran's spouse, who had known the 
Veteran since 1979, explained that he always complained of back 
problems from service.  She further reported that she accompanied 
him to VA hospitals in the city for his appointments in the 
1980's.  A June 2008 statement from the Veteran's mother notes 
that the Veteran complained about back problems directly after 
service.  The June 2008 statement of the Veteran's mother also 
notes that she advised the Veteran to address his symptoms with 
his VA doctors after discharge in 1979.  The Veteran's mother 
also noted that the Veteran complained of back pain in the 1990's 
and 2000.  

Several attempts were made to obtain medical records showing 
continuity of symptomatology from the time of service discharge 
in 1979, as reported by the Veteran, his mother, and his spouse, 
but no records have been located.  The Veteran is certainly 
competent to state that he has had back pain ever since service 
and the Veteran's mother and spouse are certainly competent to 
state that the Veteran reported such pain to them.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, 
these lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, the Veteran's lay statements and the 
reports of the Veteran's spouse and mother in this regard, are 
not entirely consistent with the other evidence of record, and 
raise questions regarding their credibility.  As noted above, the 
record is silent for post-service complaints of cervical spine 
pain, thoracic spine pain and low back pain until 1999, when the 
Veteran admittedly suffered injury to his shoulder and neck.  
Moreover, there are records from 2001 which specifically document 
the Veteran's reports that he had no back pain until the accident 
in 1999.  The lack of any objective evidence of record, coupled 
with the inconsistent statements noted above tends to weigh 
against the claim.  

The credibility of the Veteran's testimony and the lay statements 
of the Veteran's mother and his spouse must be weighed against 
the other evidence of record, including the objective findings 
showing no chronic back or neck disability until the accident in 
1999.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Although the Veteran insists that his current back disorder(s) 
had their onset during service, the fact remains that the service 
treatment records are silent as to any cervical or thoracic spine 
injury or disability, and the low back complaints noted in 
September 1977 were not noted at any time thereafter.  The 
absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements, and 
those of his spouse and mother, incredible; however, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).And, while the Veteran is competent to 
report continuity of symptoms, he is not necessarily competent to 
provide an opinion linking his current condition to the 
complaints in service, as he does not possess the requisite 
medical expertise to make that type of medical conclusion.  In 
any event, the lack of any objective evidence of post-service 
treatment for a back disability until 1999 is affirmative 
evidence that the Veteran did not develop a chronic back 
disability during active duty.  

While the Board acknowledges the Veteran's statements that he did 
receive some back treatment during these years, his October 2003 
testimony also indicates that there were long periods, like 
between 1995 and his injury in 1999, when he received no 
treatment for his back.  Thus, the available competent medical 
evidence reveals that the Veteran had low back complaints for a 
short time in service that resolved over a year prior to 
discharge and the next competent medical evidence, over 20 years 
later, is evidence of an August 1999 on-the-job back and neck 
injury.  It is only subsequent to the 1999 injury, that there is 
post-service medical evidence of treatment for the spine.  The 
preponderance of the evidence is against the claim of service 
connection for disabilities of the cervical, thoracic and lumbar 
spine, there is no doubt to be resolved; and service connection 
for disabilities of the spine is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

Regarding the claim of service connection for a psychiatric 
disorder, as an initial matter, the evidence does not show, and 
the Veteran does not contend, that he has a psychiatric disorder 
which began in service.  His core contention is that his 
psychiatric disorder was caused by some of his orthopedic 
disabilities.  

Service treatment records are silent as to complaints, treatment, 
or diagnosis of a psychiatric disorder.  Further, the first 
evidence of psychiatric complaints or treatment follows his 
August 1999 on the job injury.  As discussed earlier, there is no 
competent medical evidence of record which tends to show that the 
Veteran's current spine disorders are related to his military 
service.

With regard to service connection on a secondary basis, there is 
no competent evidence that a psychiatric disorder resulted from a 
service-connected disability.  The medical evidence of record 
includes VA treatment records showing a possible link between the 
Veteran's back condition and its negative effect on his mood; 
however, the back and shoulder disabilities are not service 
connected; thus, service connection for a psychiatric disorder 
secondary to the disabilities of the spine cannot be established.  
As explained above, service connection is not warranted for 
disorders of the spine.  

During the pendency of the appeal, service connection was 
established for a disability of the right knee; however, the 
Veteran has never asserted that his psychiatric disability is in 
any way related to the service-connected knee condition.  
Moreover, there is no evidence indicating that this is so.  
Rather, the Veteran has consistently maintained that his 
psychiatric disability is secondary to, and aggravated by, the 
disabilities of the spine, and these contentions are supported by 
the evidence of record.  See, for example, VA outpatient social 
worker's progress note dated March 22, 2001.  Also, an April 2001 
outpatient psychiatry note indicates that the Veteran had no 
problems when working for the postal service in New York, but 
that he transferred to Florida in 1999 and reportedly started 
having problems with his supervisor at work in 1999 and had 
become quite depressed, anxious and angry.  The diagnosis was 
adjustment disorder.  

In sum, the totality of the evidence indicates that the Veteran 
has a current acquired psychiatric disorder that had its onset 
many years following his discharge from service, and is not 
otherwise related to service or to a service-connected 
disability.  The outpatient treatment records clearly establish 
that the Veteran's psychiatric disorder had its onset as a result 
of problems at work and due to the shoulder/neck/back injury, 
both of which occurred in 1999.  

Accordingly, in light of the absence of any evidence suggestive 
of a link between a current psychiatric disorder and service or a 
service-connected disability, the  preponderance of the evidence 
is against the Veteran's claim for service connection for a 
psychiatric disorder.


ORDER

Claims for entitlement to service connection for a lumbar spine 
disorder, a thoracic spine disorder, a cervical spine disorder, 
and a psychiatric disorder are denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


